DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The closest prior art references are Boyak et al. (US 9,079,141 B2), Xu et al. (US 2019/0105627 A1), and Lesniak et al. (US 9,211,516 B2).
	Regarding claim 1, Boyak et al. discloses a device for the mixing and distribution of fluid between catalyst beds comprising: a collection tray (28) comprising a central opening (edge, 60), the collection tray (28) in fluid communication with a bottom of an upper catalyst bed (14); sa mixing chamber (26) above the collection tray (28), the mixing chamber (26) positioned around the central opening (60), the mixing chamber (26) having an outer wall located at a position inward of a reactor wall (vessel shell, 12) and a top plate (cover plate, 34) attached to the outer wall, the top plate (34) in fluid communication 10with the bottom of the upper catalyst bed (14); and a ring quench distributor (30) comprising an injector for injecting quench fluid into a space above the collection tray (28) between the reactor wall (12) and the outer wall (see Abstract; figures 1-5; column 3, line 24 through column 5, line 57).
Xu et al. discloses a device for the mixing and distribution of fluid between catalyst beds comprising: a collection tray (35), the collection tray (35) in fluid communication with a bottom of an upper catalyst bed (10); sa mixing chamber (mixing zone (30) comprising a mixing device (40) comprising a mixing channel (60)) above the collection tray (35), the mixing chamber (mixing zone (30) comprising a mixing device (40) comprising a mixing channel (60)) having an outer wall (45) located at a position inward of a reactor wall (6) and a top plate (150) attached to the outer wall (45), the top plate (150) in fluid communication 10with the bottom of the upper catalyst bed (10); a ring quench distributor (20) comprising an injector for injecting quench fluid into a space above the collection tray (35) between the reactor wall (6) and the outer wall (45); and 15a vapor-liquid distribution tray (210) in fluid communication with a top of a lower catalyst bed (15) (see Abstract; figures 1-11 and 0022-0055).
	Lesniak et al. (US 9,211,516 B2) discloses a device for the mixing and distribution of fluid between catalyst beds comprising: a collection tray (12) comprising a central opening (18), the collection tray (12) in fluid communication with a bottom of an upper catalyst bed (30); sa mixing chamber (16) below the collection tray (12), the mixing chamber (16) positioned around the central opening (18), the mixing chamber (16) having an outer wall located at a position inward of a reactor wall; and a rough liquid distribution tray (20) comprising a central pan in fluid communication with the central opening (18) of the collection tray (18) (see Abstract; figure 1; column 3, line 11 through column 5, line 17).
	The prior art references fail to disclose or suggest a device comprising: a mixing chamber having an outer wall and a top plate, the outer wall having at least one side spillway to allow fluid to pass therethrough, and the top plate having at least one top spillway to allow fluid to pass therethrough.
	Claims 2-12 depend on claim 1.
	Regarding claim 1, Boyak et al. discloses a device for the mixing and distribution of fluid between catalyst beds comprising: a collection tray (28) comprising a central opening (edge, 60), the collection tray (28) in fluid communication with a bottom of an upper catalyst bed (14); sa mixing chamber (26) above the collection tray (28), the mixing chamber (26) positioned around the central opening (60), the mixing chamber (26) having an outer wall located at a position inward of a reactor wall (vessel shell, 12) and a top plate (cover plate, 34) attached to the outer wall, the top plate (34) in fluid communication 10with the bottom of the upper catalyst bed (14); and a ring quench distributor comprising an injector for injecting quench fluid into a space above the collection tray (28) between the reactor wall (12) and the outer wall (see Abstract; figures 1-5; column 3, line 24 through column 5, line 57).
Xu et al. discloses a device for the mixing and distribution of fluid between catalyst beds comprising: a collection tray (35), the collection tray (35) in fluid communication with a bottom of an upper catalyst bed (10); sa mixing chamber (mixing zone (30) comprising a mixing device (40) comprising a mixing channel (60)) above the collection tray (35), the mixing chamber (mixing zone (30) comprising a mixing device (40) comprising a mixing channel (60)) having an outer wall (45) located at a position inward of a reactor wall (6) and a top plate (150) attached to the outer wall (45), the top plate (150) in fluid communication 10with the bottom of the upper catalyst bed (10); a ring quench distributor (20) comprising an injector for injecting quench fluid into a space above the collection tray (35) between the reactor wall (6) and the outer wall (45); and 15a vapor-liquid distribution tray (210) in fluid communication with a top of a lower catalyst bed (15) (see Abstract; figures 1-11 and 0022-0055).
	Lesniak et al. (US 9,211,516 B2) discloses a device for the mixing and distribution of fluid between catalyst beds comprising: a collection tray (12) comprising a central opening (18), the collection tray (12) in fluid communication with a bottom of an upper catalyst bed (30); sa mixing chamber (16) below the collection tray (12), the mixing chamber (16) positioned around the central opening (18), the mixing chamber (16) having an outer wall located at a position inward of a reactor wall; and a rough liquid distribution tray (20) comprising a central pan in fluid communication with the central opening (18) of the collection tray (18) (see Abstract; figure 1; column 3, line 11 through column 5, line 17).
	The prior art references fail to disclose or suggest a device comprising: a mixing chamber having an outer wall and a top plate, the outer wall having at least two side spillways to allow fluid to pass therethrough, and the top plate having at least 10two top spillways to allow fluid to pass therethrough, the 
	Claims 14-20 depend on claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774